Simmons, C. J.

1. The right of a plaintiff in ejectment to recover upon prior possession alone, or upon a prescriptive title based on seven years adverse possession under color of title, cannot be defeated by showing a subsequent possession in the defendant which he obtained by procuring the plaintiff’s tenant to attorn to him, the latter having never surrendered possession to his landlord, the plaintiff. Possession thhs acquired by the defendant cannot be treated as an adverse holding against the *644plaintiff, nor made the basis of a prescriptive title in the defendant. Nor, under such circumstances, can the defendant, he being a mere wrong-doer, defeat the plaintiff’s action by showing outstanding title in another.
November 9, 1896. Argued at the last term.
Ejectment. Before Judge Hart. Laurens superior court. July term, 1895.
John M. Stubbs, for plaintiff in error.
Ira S. Chappell, contra.
2. This case, upon its facts, is controlled by the law above announced, and irrespective of the various questions presented by the record, the verdict for the plaintiff was manifestly right.

Judgment affirmed.